Citation Nr: 1223551	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-34 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating from January 3, 2005 to March 1, 2012, and in excess of 10 percent from March 2, 2012, for chondromalacia of the right knee.

2.  Entitlement to an initial compensable rating from January 3, 2005 to March 1, 2012, and in excess of 10 percent from March 2, 2012, for chondromalacia of the left knee.

[The issue of entitlement to service connection for a left shoulder disorder will be the subject of a separate decision.]


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, District of Columbia.  [Due to the residence of the Veteran, jurisdiction is with the Regional Office (RO) in Baltimore, Maryland.

In an April 2012 rating decision, the AMC concluded that 10 percent ratings for each knee disability was warranted from the date of a VA examination, March 2, 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded increased evaluations for his service-connected bilateral knee disabilities.  The Veteran has not suggested that these increased evaluations would satisfy his appeal for higher evaluations of his bilateral knee disabilities.  Nor has he otherwise suggested that the maximum ratings available for his bilateral knee disabilities are not being sought.  Thus, the Board concludes that the issues of entitlement to higher initial ratings for bilateral knee disabilities remain before the Board.

In July 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Also, in February 2012, the issues were remanded to afford the Veteran a VA examination.  A review of the record indicates that the Board's Remand directives have been met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of a statement from the Veteran.  A handwritten note attached to the statement from the AMC indicates that the statement was reviewed and that an additional SSOC was not necessary.  In this case, although the claims were not readjudicated after receipt of this additional evidence, it is clear that it was reviewed by the AMC prior to the file being transferred back to the Board.  In reviewing the statement, it is essentially cumulative or duplicative of information already in the claims file.  Thus, since the AMC did review the evidence and since it is cumulative or duplicative of information already in the claims file, the Board finds that a remand for the issuance of a new SSOC is not necessary.  


FINDINGS OF FACT

1.  From January 3, 2005 to March 1, 2012, the service-connected chondromalacia of the right knee was manifested by normal flexion of 140 degrees without pain; normal extension of zero degrees without pain; and an asymptomatic scar. 

2.  Since March 2, 2012, the service-connected chondromalacia of the right knee is manifested by flexion no worse than 125 degrees with pain; normal extension of zero degrees without pain; and an asymptomatic scar.

3.  From January 3, 2005 to March 1, 2012, the service-connected chondromalacia of the left knee was manifested by normal flexion of 140 degrees without pain; and normal extension of zero degrees without pain. 

4.  Since March 2, 2012, the service-connected chondromalacia of the left knee is manifested by flexion no worse than 125 degrees with pain; and normal extension of zero degrees without pain;

CONCLUSIONS OF LAW

1.  From January 3, 2005 to March 1, 2012, the criteria for a compensable rating for chondromalacia of the right knee with have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5014 (2011).

2.  Since March 2, 2012, the criteria for a rating in excess of 10 percent for chondromalacia of the right knee with have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5014 (2011).

3.  From January 3, 2005 to March 1, 2012, the criteria for a compensable rating for chondromalacia of the left knee with have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5014 (2011).

4.  Since March 2, 2012, the criteria for a rating in excess of 10 percent for chondromalacia of the left knee with have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5014 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran's initial rating claims are "downstream" issues in that they arose from initial grants of service connection.  Prior to the December 2009 rating decision, a letter dated in January 2005 letter advised the Veteran of the evidence necessary to substantiate his claim for service connection for these disabilities and of his and VA's respective obligations with regard to obtaining evidence.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured examinations in furtherance of his claims.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinions with respect to the issues on appeal were obtained in July 2009 and March 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The VA examinations/opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has no duty to assist that was unmet.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the bilateral knee issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that the ratings as staged by the AMC are warranted.  

The Veteran contends that he is entitled to compensable ratings from January 3, 2005 to March 1, 2012, and in excess of 10 percent since March 2, 2012, for the service-connected chondromalacia of the right and left knees due to the severity of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which these service-connected disabilities are evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's chondromalacia of his right and left knees have been shown to cause pain.  These service-connected disabilities are rated as zero percent or noncompensably disabling from January 3, 2005 to March 1, 2012, 2012, and as 10 percent disabling from March 2, 2012, under 38 C.F.R. § 4.71a, DC 5014, which evaluates impairment from osteomalacia.  38 C.F.R. § 4.71a, DC 5014 (2011).  DC 5014 in turn calls for the disabilities to be rated on limitation of motion of the affected parts, as with degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024 (2011).

38 C.F.R. § 4.71a, DC 5003 evaluates impairment from degenerative arthritis.  DC 5003 calls for rating degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003 (2011).
Note (2), which follows the rating criteria, indicates that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  Id.

Limitation of motion is evaluated under DC 5260, which evaluates limitation of flexion and DC 5261, which evaluates limitation of extension.  Specifically, pursuant to DC 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).

Pursuant to DC 5261, a noncompensable evaluation is warranted when extension is limited to five degrees.  A 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  A 40 percent evaluation is warranted when extension is limited to 30 degrees.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).  

The Board observes that VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

Specifically, VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not meet the criteria for at least a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that, if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Here, although treatment records dated since 2004 have been obtained, such records do not contain the information necessary to apply the pertinent rating criteria.  The Veteran was afforded a VA examination in July 2009.  He reported symptoms of pain and swelling, right greater than left, primarily on walking and on stairs.  Examination revealed three well-healed arthroscopic incisions of the right knee.  There was no swelling, fluid, heat or erythema.  There was mild diffuse tenderness bilaterally.  The Veteran had mild to moderate crepitus bilaterally on extension.  There was no subluxation, contracture, laxity or instability.  McMurray sign and Lachman were negative bilaterally.  The Veteran had negative anterior and posterior drawer signs bilaterally.  Ranges of motion showed flexion of 140 degrees and extension of zero degrees bilaterally.  The Veteran arose and stood normally.  Gait, including heel and toe gaits, was normal.  He hopped normally on either foot and squatted normally.  There was no evidence of weakened movement, excessive fatigability or incoordination; there was no evidence that those or pain decreased motion during exacerbations or repetitive activity.  All ranges of motion were noted to have been done three times.  The Veteran was diagnosed with bilateral chondromalacia.  

There had been so signs of inflammation.  Flare-ups occurred daily and were of moderate severity and duration.  There was no evidence of any additional limitation of motion or functional impairment during flare-ups.  The Veteran did not use and did not require assistive devices or braces.  He was not unsteady.  There had been no diagnosis of inflammatory arthritis.  The Veteran was able to perform his activities of daily living and his usual occupation was a health insurance specialist.  There were no functional limitations on standing or walking.  There was no prosthesis or ankylosis.  

In his January 2010 notice of disagreement, the Veteran reported that his knees affected his military duties and his activities of daily living.  At his July 2011 hearing, the Veteran testified that his symptoms included constant pain, grinding, popping, and the inability to walk any great distances without stopping.  July 2011 Hearing Transcript (T.) at 13.  He could not stand for long periods of time and also had problems with walking on stairs.  Id.  He had good ranges of motion.  Id. at 14.  The pain was reported to be constant.  Id.  The Veteran was no longer active.  Id. at 15.  He worked at an administrative job and had to get up and walk periodically or just stand in his cubicle.  Id.  He did not receive treatment for his knees.  Id. at 6.  In a July 2011 written statement submitted at the hearing, the Veteran indicated that he had been prescribed the use of a cane, but did not use it since it did not relieve pain and numbness in his knees.  He also reported having cartilage damage with frequent episodes of pain and effusion.  The Veteran also indicated that he believed that the bilateral factor in evaluating disabilities was not correctly applied.  

The Veteran was afforded a second VA examination in March 2012.  The diagnoses were chondromalacia of both knees and osteochondritis dissecans of the right knee.  He complained of bilateral knee pain, popping and swelling.  There had been no locking of his right knee since surgery in 1981.  His walking was limited to 100 yards and standing was limited to 15 minutes.  The Veteran changed his car from standard shift to automatic in 2002 due to the left knee condition.  He had not had cortisone injections to either knee but he continued to take medications.  He had flare-ups with prolonged walking and standing.  

Range of motion testing revealed 130 degrees of flexion with pain beginning at 125 degrees bilaterally and extension of zero degrees bilaterally.  There was no objective evidence of painful extension.  He was able to perform repetitive testing with three repetitions.  Repetitive testing revealed 125 degrees of flexion bilaterally and zero degrees of extension bilaterally.  He had additional limitation in ranges of motion following repetitive testing.  He had functional loss and/or functional impairment of the knees due to pain on movement and swelling bilaterally.  He had tenderness to palpation for joint line or soft tissues bilaterally.  He had full muscle strength of 5/5 bilaterally for both flexion and extension.  Anterior and posterior instability tests were normal bilaterally.  Medial-lateral instability test was also normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  He did not have medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or other tibial and/or fibular impairment.  

The Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition or a meniscus (semilunar cartilage) condition.  He had not had a meniscectomy or total knee joint replacement.  Residuals of left knee arthroscopic surgery in 1981 included pain and crepitus.  [The Board observes that the Veteran has reported that the he only had arthroscopic surgery on his right knee and that the reference to the left knee is a typographical error.]  Scars were not painful and/or unstable and the total area was not greater than 39 square cm (6 square inches).  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his knee disabilities.  No assistive devices were used.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  

The Veteran had left knee degenerative or traumatic arthritis.  There was no X-ray evidence of patellar subluxation.  The current level of disability was opined to be moderately severe.  The Veteran did not have recurrent subluxation, instability, or dislocated semilunar cartilage.  He worked as a health insurance specialist and was able to perform a sedentary job and no physical job due to the bilateral knee conditions.  He was not able to perform physical activities due to the bilateral knee conditions.  

Based on a review of the evidence, the Board concludes that initial compensable ratings from January 3, 2005 to March 1, 2012, and ratings in excess of 10 percent since March 2, 2012, for each knee are not warranted.

In this case, as regards both knees, the evidence from January 3, 2005 to March 1, 2012, fails to show symptomatology warranting a compensable rating under any of the pertinent rating criteria.  Here, noncompensable evaluations from January 3, 2005 to March 1, 2012, were assigned pursuant to DC 5003.  As discussed above, the Veteran's bilateral knee disabilities are evaluated under DC 5014, which calls for the disability to be rated on limitation of motion of the affected parts, as with degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.  From January 3, 2005 to March 1, 2012, the Veteran was shown to have full ranges of motion.  The only range of motion testing of record for this time period shown at the July 2009 examination reveals that the Veteran had full flexion of 140 degrees and full extension of zero degrees.  Thus, the ranges of motion shown at that examination fail to warrant compensable ratings under DCs 5260 and 5261, which require that flexion be limited to 45 degrees and extension be limited to 10 degrees for 10 percent ratings.  Indeed, the Veteran himself testified at his July 2011 hearing that he had good motion.  Therefore, the evidence fails to show that compensable ratings from January 3, 2005 to March 1, 2012, based on limitation of motion are warranted.  

Additionally, under DC 5003, which evaluates impairment from degenerative arthritis, a 10 percent rating requires that limitation of motion be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Here, objective findings of swelling, muscle spasm, or other satisfactory evidence of painful motion were not shown at the July 2009 examination.  Also, as Note (2) under DC 5003 indicates, a 10 percent rating based on X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups cannot be utilized in rating conditions listed under DCs 5013 to 5024 inclusive; the Veteran's condition is listed under DC 5014.  Therefore a 10 percent rating under DC 5003 cannot be assigned for either knee disability.  Thus, the totality of the evidence fails to show that compensable ratings from January 3, 2005 to March 1, 2012 are warranted.

Since March 2, 2012, ratings in excess of 10 percent are not warranted.  For limitation of motion, a rating of 20 percent requires that flexion is limited to 30 degrees and extension is limited to 15 degrees.  At the March 2012 examination, such limitations of motion were not shown, even when taking into account the Veteran's reports of pain on motion.  The Veteran had normal extension without pain bilaterally and flexion no worse than 125 degrees with pain bilaterally.  A 20 percent rating is only available pursuant to DC 5003 based on X-ray findings, which cannot be applied to DC 5014 as discussed above.  Thus, ratings in excess of 10 percent since March 2, 2012, for the Veteran's bilateral knee disabilities are not warranted.

Furthermore, the Board finds that the currently-assigned ratings for each knee for each portion of the appeal period adequately portray the functional impairment, pain, and weakness that he experiences as a consequence of use of these joints.  See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261.  From January 3, 2005 to March 1, 2012, there was no evidence of additional limitation of motion or functional impairment during flare-ups.  Since March 2, 2012, the relatively mild findings shown on examination are adequately compensated by the currently-assigned 10 percent ratings for each knee.  

The Board has also considered whether compensable ratings from January 3, 2005 to March 1, 2012, and in excess of 10 percent since March 2, 2012, are warranted under any of the other diagnostic codes used for rating knee disabilities, but finds that none apply.  In this case, ankylosis has never been shown, rendering DC 5256 inapplicable.  No recurrent subluxation or lateral instability has been shown.  So, increased ratings under DC 5257 are not warranted.  Although the Veteran reported having locking, the evidence of record fails to show dislocated semilunar cartilage, rendering DC 5258 inapplicable.  Removal of semilunar cartilage has not been shown.  So, increased ratings under DC 5259 are not warranted.  Also, increased ratings are not available under DC 5262 as impairment of the tibias and fibulas such as nonunion or malunion has not been shown.  Lastly, the evidence fails to show genu recurvatum.  So, increased ratings under DC 5263 are not warranted.  38 C.F.R. § 4.71a, DCs 5256-5259, 5262-5263 (2011).  

After considering all of the diagnostic codes available for rating knee disabilities, the Board concludes that compensable ratings from January 3, 2005 to March 1, 2012, and ratings in excess of 10 percent since March 2, 2012, for the Veteran's service-connected bilateral knee disabilities are not warranted because either the appropriate level of severity of the applicable pathology have not been shown sufficient to warrant higher evaluations or because absolutely no pathology applicable to a diagnostic code has been shown.  

The Board has also considered whether a separate rating is available for the scar on the Veteran's right knee shown at the March 2012 examination.  The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of these issues under the revised criteria (38 C.F.R. § 4.118, after October 23, 2008), a compensable rating for a scar will only be evaluated under the rating criteria in effect prior to October 23, 2008.  Id.  See also 38 C.F.R. § 4.118. 

A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 square inches (39 sq. cm.).  The Veteran's scar does not meet that criteria.  A compensable rating under DC 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable warrant a 10 percent rating under DC 7803.  A note under DC 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been shown to be unstable, rendering DC 7803 inapplicable.  The scar was not painful on examination.  So, DC 7804 is also inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to DC 7805 is not warranted.  38 C.F.R. § 4.118, DCs 7801-7805.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's chondromalacia of the right knee and left knee warrant compensable ratings from January 3, 2005 to March 1, 2012, or ratings in excess of 10 percent since March 2, 2012.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for compensable evaluations from January 3, 2005 to March 1, 2012, and evaluations in excess of 10 percent from March 2, 2012 for these service-connected disabilities. 

In reaching this conclusion, the Board observes the Veteran's argument that the bilateral factor was not appropriately applied.  However, in reviewing 38 C.F.R. § 4.26, which sets forth computation of the bilateral factor, the Board can find no error in the RO's or the AMC's application of the bilateral factor.  Additionally, the Board acknowledges the Veteran's arguments that the severity of his knee disabilities in service should be addressed.  The Board does not doubt the Veteran's reports of his in-service knee symptomatology.  However, in evaluating disabilities, although the history of the disability is important, the Board observes that the effective date of service connection is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).  In this case, the effective date of the award of service connection is January 3, 2005, the date of his claim.  Thus, in evaluating the Veteran's initial rating claims, the Board is concerned with the Veteran's current symptoms since the award of service connection.  Therefore, although at the time of the Veteran's in-service complaints his knee disabilities might have been more severe than what they currently are, in assigning current evaluations, the Board addressed the current symptomatology as above.  In doing so, the Board concludes that compensable ratings from January 3, 2005 to March 1, 2012, and ratings in excess of March 2, 2012, are not warranted for the reasons set forth above.

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the chondromalacia of the bilateral knees has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the chondromalacia of the bilateral knees has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Moreover, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected chondromalacia of the knees.  Indeed, the Veteran has been shown to be employed throughout this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to these service-connected disabilities has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating from January 3, 2005 to March 1, 2012, and in excess of 10 percent from March 2, 2012, for chondromalacia of the right knee is denied.

Entitlement to an initial compensable rating from January 3, 2005 to March 1, 2012, and in excess of 10 percent from March 2, 2012, for chondromalacia of the left knee is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


